 1

 2

 3

 4                                   UNITED STATES DISTRICT COURT

 5                                   EASTERN DISTRICT OF CALIFORNIA

 6
     SAAHDI ABDUL COLEMAN,                            Case No. 1:15-cv-00109-AWI-EPG (PC)
 7
                        Plaintiff,                    ORDER DENYING PLAINTIFF’S REQUEST
 8                                                    FOR CERTIFICATE OF APPEALABILITY
 9          v.
                                                      (ECF NO. 74)
10   P. FIGUEROA,

11                      Defendant.

12

13

14          Saahdi Coleman (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
15   in this civil rights action filed pursuant to 42 U.S.C. § 1983. On November 1, 2018, Plaintiff filed
16   a notice of appeal of the order dismissing his case. (ECF No. 73). On November 6, 2018,
17   Plaintiff filed a request for a certificate of appealability. (ECF No. 74).
18          Plaintiff does not need to request a certificate of appealability in order to file an appeal of

19   the dismissal of his § 1983 action. Plaintiff has filed a notice of appeal (ECF No. 73), and his

20   appeal has been processed to the United States Court of Appeals for the Ninth Circuit (ECF No.

21   75).

22          Accordingly, IT IS ORDERED that Plaintiff’s request for a certificate of appealability is

23   DENIED.

24
     IT IS SO ORDERED.
25

26      Dated:     November 7, 2018                             /s/
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     2
